Citation Nr: 1736416	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-09 461A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to increases in the (10 percent prior to March 8, 2011 and 20 percent from that date) ratings assigned for lumbar strain with sacroiliitis.

3.  Entitlement to increases in the (10 percent prior to August 29, 2013 and 20 percent from that date) ratings assigned for right knee strain.

4.  Entitlement to increases in the (10 percent prior to August 29, 2013 and 20 percent from that date) ratings assigned for left knee strain.

5.  Entitlement to a rating in excess of 10 percent for right hip strain.

6.  Entitlement to a rating in excess of 10 percent for left hip strain.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army National Guard, and had active duty for training from June 2006 to March 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2012 rating decisions by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016 the Board (in a decision by a Veterans Law Judge other than the undersigned) remanded these matters for additional development.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record (the Veteran represented herself at the hearing) although she had appointed the Veterans Service Organization listed on the preceding page as her representative following the decertification of her prior attorney-representative).

[The August 2016 Board decision denied an effective date prior to October 20, 2009 for the award of service connection for lumbar strain, resolving that matter.  That decision also remanded (for development and issuance of a statement of the case (SOC) claims seeking service connection for peripheral neuropathy of each foot and increased ratings for sciatica of each lower extremity (which were not addressed were not addressed during the October 2016 hearing).  Inasmuch as development in those matters remains pending, they are not currently before the Board.] 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2016 Board remand directed that records from Holcomb Behavioral Health Systems for the period from September 2012 to September 2013 be obtained.  The AOJ attempted to obtain such records.  In September 2016, a representative of the medical records department at Holcomb Behavioral Health Systems indicated that the records would be sent to VA.  The record does not reflect that such records were received.  

In a March 2013 statement, a case manager at Holcomb Health Behavioral Systems noted that the Veteran was being treated for depression and anxiety.  The Veteran stated that she was unable to perform physical activities as she had in the past due to her arthritis/leg pain.  She said that her depression and anxiety were minimal or non-existent when she was physically active.  The case manager stated that based on his training and experience this was possible and could be true for the Veteran.  

Private medical records show that in December 2013, the Veteran stated that her depressive symptoms began about four years earlier from the resurfacing of repressed memories of childhood sexual abuse and post-partum depression from her now four year old child.  The diagnoses were mood disorder, not otherwise specified and posttraumatic stress disorder.  

On December 2016 VA psychiatric examination, the diagnoses were schizophrenia and phobia to driving and crossing bridges and overpasses.  The examiner (M.G. ED.D., and therefore not a medical professional, i.e., a psychiatrist or clinical psychologist, as directed in the August 2016 remand), opined that it was at least as likely as not that the Veteran's schizophrenia was due to service.  He stated (without adequate rationale, or citation to supporting factual data) that it was likely that the condition pre-existed service but was controlled by her ability to exercise.  He noted her report that when her knees caused her to stop running, her psychiatric symptoms were exacerbated.  

A supplemental SOC (SSOC) addressing the additional evidence received has not been issued.  See 38 C.F.R. § 19.31.

The case is REMANDED for the following:

1.  The AOJ should obtain from the Veteran authorization for VA to obtain complete records of her treatment from Holcomb Behavioral Health Systems, and secure such records for the record.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the nature and likely etiology of her psychiatric disability.  Based on examination/interview of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found (or shown by the record during the pendency of the instant claim).  

(b) Regarding each acquired psychiatric disability entity diagnosed, please provide an opinion as to the likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or higher probability) that the disability is either related directly to the Veteran's service (was incurred therein) or was caused or aggravated (the opinion must address aggravation) by her service connected low back (with sciatica), bilateral hip and/or bilateral knee disabilities.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate these claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

